PROSPECTUS Filed Pursuant to Rule 424(b)(3) Registration Statement No. 333-197099 Corvus Gold Inc. 5,150,000 Common Shares Corvus Gold Inc. (“Corvus”, “we”, “us” or “our”) are offering up to 5,150,000 Common Shares at a public offering price of $1.20 per Common Share (the “offering”).There will be no underwriter or broker/dealer involved in the transaction and there will be no commissions paid to any individuals from the proceeds of this sale. The offering price is payable in Canadian dollars only and all dollar amounts set forth in this prospectus are in Canadian dollars unless otherwise specified. See “Currency and Exchange Rates.” The offering is being conducted on a best efforts self-underwritten basis and there is no minimum number of Common Shares required to be sold by us.All proceeds from the sale of these Common Shares will be delivered directly to us and will not be deposited in any escrow account.If the entire 5,150,000 Common Shares are sold, we will receive gross proceeds of $6,180,000 before expenses estimated to be approximately $200,000.We plan to complete or terminate this offering within 45 days of the date hereof. No assurance can be given to the number of Common Shares we will sell or even if we will be able to sell any Common Shares.There is no minimum offering amount. The price at which the Common Shares are being sold was fixed by us pursuant to the rules of the TSX and is equal to the volume-weighted average price for the Common Shares on the TSX for the five-day period immediately preceding June 25, 2014, of $1.46 less a discount of approximately (17%) percent, as permitted by the TSX. The offering price will remain fixed for the duration of the offering. Our Common Shares are currently quoted on the OTCQX, under the symbol “CORVF” and on the Toronto Stock Exchange under the symbol “KOR”.The last reported sale price of our Common Shares on the OTCQX on August 6, 2014 was US$1.17 per Common Share and on the Toronto Stock Exchange was $1.26per Common Share. We are an “emerging growth company” as defined under federal securities laws and, as such, may elect to comply with certain reduced public company requirements for future filings. Investing in our securities involves a high degree of risk.You should read this entire prospectus carefully, including the section entitled “Risk Factors” beginning on page 3 of this prospectus. Neither the Securities and Exchange Commission, or SEC, nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is August 20, 2014 TABLE OF CONTENTS DEALER PROSPECTUS DELIVERY OBLIGATION ii GLOSSARY OF TERMS iii CAUTIONARY NOTE TO U.S. INVESTORS REGARDING MINERAL RESERVE AND RESOURCE ESTIMATES viii CURRENCY AND EXCHANGE RATES viii PROSPECTUS SUMMARY 1 RISK FACTORS 3 FORWARD-LOOKING STATEMENTS 12 USE OF PROCEEDS 15 MARKET FOR COMMON SHARES AND RELATED MATTERS 16 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND OPERATING RESULTS 19 BUSINESS 29 PROPERTIES 36 LEGAL PROCEEDINGS 71 DIRECTORS AND EXECUTIVE OFFICERS 71 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 76 EXECUTIVE COMPENSATION 77 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 86 DESCRIPTION OF SECURITIES 87 DILUTION 88 PLAN OF DISTRIBUTION 88 CERTAIN CANADIAN FEDERAL INCOME TAX CONSIDERATIONS 89 CERTAIN UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS 90 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 97 LEGAL MATTERS 97 INTERESTS OF EXPERTS 97 WHERE YOU CAN FIND MORE INFORMATION 98 INDEX TO FINANCIAL STATEMENTS F-1 You should rely only on the information contained in this prospectus that we have authorized for use in connection with this offering. Neither we nor the placement agent has authorized any other person to provide you with additional or different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where an offer or sale is not permitted. You should assume that the information in this prospectus is accurate only as of the date on the front cover of this prospectus, regardless of the time of delivery of this prospectus or any sale of our securities. Our business, financial condition, results of operations and prospects may have changed since that date. i DEALER PROSPECTUS DELIVERY OBLIGATION Until (90 days after the effective date of this prospectus), all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus.This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. ii GLOSSARY OF TERMS “Ag” Silver “alteration” Changes in the chemical or mineralogical composition of a rock, generally produced by weathering or hydrothermal solutions “Arrangement” The corporate spin-out of Corvus from ITH by way of a plan of arrangement among ITH, the shareholders of ITH and Corvus under the BCBCA, effective August 26, 2010 “Au” Gold “Board” The board of directors of Corvus “BCBCA” Business Corporations Act (British Columbia), Corvus’ governing statute “Corvus Nevada” Corvus Gold Nevada Inc., a wholly owned subsidiary of Corvus US subsisting under the laws of Nevada “Corvus US” Corvus Gold (USA) Inc., a wholly owned subsidiary of Corvus subsisting under the laws of Nevada “Common Shares” The Common Shares without par value in the capital stock of Corvus as the same are constituted on the date hereof “Corvus” Corvus Gold Inc., a company organized under the laws of British Columbia “cut-off grade” The lowest grade of mineralized material that qualifies as ore in a given deposit, that is, material of the lowest assay value that is included in a resource/reserve estimate “deposit” A mineralized body which has been physically delineated by sufficient drilling, trenching, and/or underground work, and found to contain a sufficient average grade of metal or metals to warrant further exploration and/or development expenditures. Such a deposit does not qualify as a commercially mineable ore body or as containing reserves or ore, unless final legal, technical and economic factors are resolved “Director” A member of the Board of Directors of Corvus “disseminated” Fine particles of mineral dispersed throughout the enclosing rock “epigenetic” Said of a mineral deposit of origin later than that of the enclosing rocks “executive officer” When used in relation to any issuer (including the Company) means an individual who is: (a)a chair, vice chair or president; (b)a vice-president in charge of a principal business unit, division or function, including sales, finance or production; or (c)performing a policy-making function in respect of the issuer “g/t” Grams per metric tonne “grade” To contain a particular quantity of ore or mineral, relative to other constituents, in a specified quantity of rock iii “heap leaching” A method of recovering minerals from ore whereby crushed rock is stacked on a non-porous liner and an appropriate chemical solution is sprayed on the top of the pile (the “heap”) and allowed to percolate down through the crushed rock, dissolving the desired minerals(s) as it does so.The chemical solution is then collected from the base of the heap and is treated to remove the dissolved mineral(s) “host” A rock or mineral that is older than rocks or minerals introduced into it or formed within it “host rock” A body of rock serving as a host for other rocks or for mineral deposits, or any rock in which ore deposits occur “hydrothermal” A term pertaining to hot aqueous solutions of magmatic origin which may transport metals and minerals in solution “ITH” International Tower Hill Mines Ltd., a company subsisting under the laws of British Columbia “massive” Said of a mineral deposit, especially of sulphides, characterized by a great concentration of ore in one place, as opposed to a disseminated or veinlike deposit “Moz” Million ounces “mineral reserve” The economically mineable part of a measured or indicated mineral resource demonstrated by at least a preliminary feasibility study.This study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified.A mineral reserve includes diluting materials and allowances for losses that may occur when the material is mined and processed “mineral resource” A concentration or occurrence of natural, solid, inorganic or fossilized organic material in or on the Earth’s crust in such form and quantity and of such a grade or quality that it has reasonable prospects for economic extraction.The location, quantity, grade, geological characteristics and continuity of a mineral resource are known, estimated or interpreted from specific geological evidence and knowledge.The term “mineral resource” covers mineralization and natural material of intrinsic economic interest which has been identified and estimated through exploration and sampling and within which mineral reserves may subsequently be defined by the consideration and application of technical, economic, legal, environmental, socio-economic and governmental factors.The phrase “reasonable prospects for economic extraction” implies a judgment by a qualified person (as that term is defined in NI 43-101) in respect of the technical and economic factors likely to influence the prospect of economic extraction.A mineral resource is an inventory of mineralization that, under realistically assumed and justifiable technical and economic conditions, might become economically extractable “mineralization” The concentration of metals and their chemical compounds within a body of rock “National Instrument 43-101”/ “NI 43-101” National Instrument 43-101 of the Canadian Securities Administrators entitled “Standards of Disclosure for Mineral Projects” “NBP” The North Bullfrog Project in Nevada held by Corvus Nevada, as more particularly described under “Properties” “NSR” Net smelter return “Raven Gold” Raven Gold Alaska Inc., a wholly owned subsidiary of Corvus US subsisting under the laws of Alaska “SEC” United States Securities and Exchange Commission iv “SoN” SoN Land and Water, LLC, a limited liability company subsisting under the laws of Nevada, of which Corvus Nevada is the sole member “tabular” Said of a feature having two dimensions that are much larger or longer than the third, or of a geomorphic feature having a flat surface, such as a plateau “TSX” Toronto Stock Exchange “vein” An epigenetic mineral filling of a fault or other fracture, in tabular or sheetlike form, often with the associated replacement of the host rock; also, a mineral deposit of this form and origin “Whittle® Software” Computer software from Dassault Systemes Geovia used to create optimized open pit mine designs. The program implements the Lerchs-Grossman algorithim to identify the mineable portion of a resource model of tonnage and grade by considering parameters of price, mine operating cost, metallurgical recovery, resource grade and pit slope. It defines continuous volumes (pit shapes) of economically viable resource. “Whittle is a registered trademark.” “Whittle® Analysis” An analysis of a particular mining project carried out using the Whittle® Software system to define optimized mining volumes (pit shapes) based on a resource model that defines tonnage and resource grade, and using input parameters of price, operating cost, metallurgical recovery, and pit slope. “$1,300 Whittle® Pit” A mineable volume (pit shape) defined using the Whittle® Software with the gold price set equal to US $1,300 per ounce, and a resource model of tonnage and grade, with input parameters of mine operating cost, metallurgical recovery and pit slope. SEC Industry Guide 7 Definitions: exploration stage An “exploration stage” prospect is one which is not in either the development or production stage. development stage A “development stage” project is one which is undergoing preparation of an established commercially mineable deposit for its extraction but which is not yet in production.This stage occurs after completion of a feasibility study. mineralized material The term “mineralized material” refers to material that is not included in the reserve as it does not meet all of the criteria for adequate demonstration for economic or legal extraction. probable reserve The term “probable reserve” refers to reserves for which quantity and grade and/or quality are computed from information similar to that used for proven (measured) reserves, but the sites for inspection, sampling, and measurement are farther apart or are otherwise less adequately spaced. The degree of assurance, although lower than that for proven reserves, is high enough to assume continuity between points of observation. production stage A “production stage” project is actively engaged in the process of extraction and beneficiation of mineral reserves to produce a marketable metal or mineral product. proven reserve The term “proven reserve” refers to reserves for which (a) quantity is computed from dimensions revealed in outcrops, trenches, workings or drill holes; grade and/or quality are computed from the results of detailed sampling and (b) the sites for inspection, sampling and measurement are spaced so closely and the geologic character is so well defined that size, shape, depth and mineral content of reserves are well-established. reserve The term “reserve” refers to that part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination.Reserves must be supported by a feasibility study done to bankable standards that demonstrates the economic extraction.“Bankable standards” implies that the confidence attached to the costs and achievements developed in the study is sufficient for the project to be eligible for external debt financing.A reserve includes adjustments to the in-situ tonnes and grade to include diluting v materials and allowances for losses that might occur when the material is mined. 1 For SEC Industry Guide 7 purposes this study must include adequate information on mining, processing, metallurgical, economic, and other relevant factors that demonstrate, at the time of reporting, that economic extraction is justified. 2 SEC Industry Guide 7 does not require designation of a qualified person. vi Metric Equivalents For ease of reference, the following factors for converting Imperial measurements into metric equivalents are provided: To convert from Imperial To metric Multiply by Acres Hectares Feet Metres Miles Kilometres Tons Tonnes Ounces (troy)/ton Grams/Tonne 1 mile 1.609 kilometres 1 acre 0.405 hectares 2,204.62 pounds 1 metric ton 1 tonne 2000 pounds (1 short ton) 0.907 tonnes 1 ounce (troy) 31.103 grams 1 ounce (troy)/ton 34.2857 grams/tonne vii CAUTIONARY NOTE TO U.S. INVESTORS REGARDING MINERAL RESERVE AND RESOURCE ESTIMATES The mineral estimates in this prospectus have been prepared in accordance with the requirements of the securities laws in effect in Canada, which differ from the requirements of United States securities laws.The terms “mineral reserve”, “proven mineral reserve” and “probable mineral reserve” are Canadian mining terms as defined in accordance with Canadian National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) - CIM Definition Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council, as amended.These definitions differ from the definitions in the United States Securities and Exchange Commission (“SEC”) Industry Guide 7 under the United States Securities Act of 1933, as amended (the “Securities Act”).Under SEC Industry Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. In addition, the terms “mineral resource,” “measured mineral resource,” “indicated mineral resource” and “inferred mineral resource” are defined in, and required to be disclosed by NI 43-101; however, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC.Investors are cautioned not to assume that all or any part of a mineral deposit in these categories will ever be converted into reserves.“Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility.It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category.Under Canadian securities laws and regulations, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases.Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically or legally mineable.Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC Industry Guide 7 standards as in place tonnage and grade without reference to unit measures. Accordingly, information contained in this prospectus and the documents incorporated by reference herein contain descriptions of our mineral deposits that may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. CURRENCY AND EXCHANGE RATES All dollar amounts in this prospectus are expressed in Canadian dollars unless otherwise indicated.The Company’s accounts are maintained in Canadian dollars and the Company’s financial statements are prepared in accordance with United States Generally Accepted Accounting Principles.All references to “U.S. dollars”, “USD” or to “US$” are to United States dollars. The following table sets forth the rate of exchange for the Canadian dollar, expressed in United States dollars in effect at the end of the periods indicated, the average of exchange rates in effect during such periods, and the high and low exchange rates during such periods based on the noon rate of exchange as reported by the Bank of Canada for conversion of Canadian dollars into United States dollars. Year Ended May 31 Canadian Dollars to U.S. Dollars Rate at end of period Average rate for period High for period Low for period viii PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus and does not contain all of the information you should consider before buying shares of our securities. You should read the entire prospectus carefully, especially the “Risk Factors” section and our financial statements and the related notes appearing at the end of this prospectus, before deciding to invest in our securities. Unless the context provides otherwise, all references to “Corvus,” “we,” “us,” “our,” or similar terms, refer to Corvus Gold Inc.In this prospectus, all references to “$” or “dollars” mean the Canadian dollar and, unless otherwise indicated, all currency amounts in this prospectus are stated in Canadian dollars. About Our Company We were incorporated under the BCBCA with the name “Corvus Gold Inc.” on April 13, 2010 as a wholly-owned subsidiary of International Tower Hill Mines Ltd., a company subsisting under the laws of British Columbia (“ITH”), with an authorized capital consisting of an unlimited number of Common Shares.Pursuant to the corporate spin-out of Corvus from ITH by way of a plan of arrangement among ITH, the shareholders of ITH and Corvus under the BCBCA, effective August 26, 2010, Corvus was spun out as a separate and independent public company, and each shareholder of ITH received one-half of a Common Share. We are a reporting issuer in the Canadian Provinces of British Columbia, Alberta and Ontario and the Common Shares are listed for trading on the TSX under the trading symbol “KOR” and are quoted on the OTCQX under the symbol “CORVF”. Our head office is located at Suite 2300 – 1177 West Hastings Street, Vancouver, British Columbia, Canada V6E 2K3, and our registered and records office is located at Suite 2300, Four Bentall Centre, 1055 Dunsmuir Street, P.O. Box 49122, Vancouver, British Columbia V7X 1J1. We are a mineral exploration company engaged in the acquisition, exploration and development of mineral properties.We currently hold or have the right to acquire interests in a number of mineral properties in Alaska and Nevada, USA, including the NBP, which is our sole material mineral property.We are in the exploration stage as our properties have not yet reached commercial production and none of our properties is beyond the preliminary exploration stage.All work presently planned by us is directed at defining mineralization and increasing understanding of the characteristics of, and economics of, that mineralization. Recent Developments North Bullfrog Project Estimated Mineral Resource Update:The mineralization inventory at Sierra Blanca and Yellowjacket was recalculated, effective March 25, 2014, to incorporate all the new drilling done in 2012 and 2013.At the same time, the decision was made to change how the estimated mineral resources at the NBP were calculated.Instead of discussing the overall mineralization inventory as was done in the past, the estimated mineral resource is now limited to that part of the mineralization inventory that falls within a US $1300 Whittle® pit. North Bullfrog Project Exploration:Assays from 2013 drilling continued to come in during December 2013 and January 2014 and additional channel sampling along road cuts was conducted in December 2013 and January 2014.The 2014 PhaseI drilling campaign started in February 2014 with focus on the Yellowjacket vein system.PhaseI is planned to consist of approximately 5000 metres of core drilling.The Company has received results from 9 drill holes in the Yellowjacket deposit.The results from these holes have defined a new parallel high-grade vein system immediately west of the Yellowjacket deposit and intersected high-grade mineralization along the northern extension of the deposit.The new drilling results continue to indicate that the Yellowjacket system is expanding. North Bullfrog Project Infrastructure:In December 2013 the Company completed the purchase of a 430 acre fee simple parcel of land located about 30 kilometers north of the NBP area which carries with it 1,600 acre-feet of irrigation water rights within the Sarcobatus Flats water basin.Cost of the land and water was US$ 1,000,000.This water right is significant because it provides all water presently anticipated to be required under the current conceptual NBP mine plan. North Bullfrog Project Metallurgy:The Company has completed a series of metallurgical test on the Yellowjacket deposit mineralization which have returned encouraging gold and silver recovery results.Initial grind size analysis test work indicated enhanced recoveries for gold and silver could be obtained from milling the rock to a relatively coarse particle size with follow-up gravity recovery followed by cyanide leaching of the tails.This initial test work has established the basis for future potential optimization metallurgical work focusing on a simple, low cost grinding circuit with gravity gold silver recovery followed by cyanide leaching of tails to obtain higher gold and silver recoveries from the higher grade Yellowjacket mineralization. See “Properties” below for further information. 1 The Offering Common shares being Offered Up to5,150,000 Common Shares, at a per Common Share price of $1.20. OTCQX and TSX Symbol The Common Shares are listed on the OTCQX under the symbol “CORVF” and on the TSX under the symbol “KOR”. Use of Proceeds: We intend to use the net proceeds from this offering for additional work on the NBP and for general corporate purposes, including working capital. Risk Factors: Investing in our common stock involves risks that are described in the “Risk Factors” section beginning on page3 of this prospectus. Summary Financial Information The following tables summarize our financial data for the periods presented.The summary statements of operations and comprehensive loss for the years ended May 31, 2014 and 2013, and the statements of financial position as of May 31, 2014 and 2013, have been derived from our audited financial statements, which are included elsewhere in this prospectus.The historical results are not necessarily indicative of the results to be expected for any future periods.You should read this data together with our financial statements and the related notes included elsewhere in this prospectus, as well as “Management's Discussion and Analysis of Financial Condition and Results of Operations” beginning on page 1 of this prospectus. Statements of Operations and Comprehensive Loss Years Ended May 31, Total revenue $ – $ – Totaloperating expenses ) ) Net loss ) ) Basic and diluted loss per share ) ) Statements of Financial Position Years Ended May 31, Total assets $ $ Total liabilities Total shareholders’ equity 2 RISK FACTORS Investing in the Common Shares involves a high degree of risk.You should consider carefully the risks and uncertainties described below, together with all of the other information contained in this prospectus, before deciding to invest in the Common Shares.If any of the following risks materialize, our business, financial condition, results of operation and future prospects will likely be materially and adversely affected.In that event, the market price of the Common Shares could decline and you could lose all or part of your investment. Risks Related To Our Company We will require significant additional capital to fund our business plan. We will be required to expend significant funds to determine if proven and probable mineral reserves exist at our properties, to continue exploration and if warranted, develop our existing properties and to identify and acquire additional properties to diversify our property portfolio.We have spent and will be required to continue to expend significant amounts of capital for drilling, geological and geochemical analysis, assaying and feasibility studies with regard to the results of our exploration.We may not benefit from some of these investments if we are unable to identify commercially exploitable mineralized material. Our ability to obtain necessary funding for these purposes, in turn, depends upon a number of factors, including the status of the national and worldwide economy and the price of gold and silver.Capital markets worldwide have been adversely affected by substantial losses by financial institutions, caused by investments in asset-backed securities.We may not be successful in obtaining the required financing or, if we can obtain such financing, such financing may not be on terms that are favorable to us.Failure to obtain such additional financing could result in delay or indefinite postponement of further mining operations or exploration and development and the possible partial or total loss of our potential interest in our properties. We have a limited operating history on which to base an evaluation of our business and prospects. Since our inception we have had no revenue from operations.We have no history of producing metals from any of our properties.All of our properties are exploration stage properties in various stages of exploration.Advancing properties from exploration into the development stage requires significant capital and time, and successful commercial production from a property, if any, will be subject to completing feasibility studies, permitting and construction of the mine, processing plants, roads, and other related works and infrastructure.As a result, we are subject to all of the risks associated with developing and establishing new mining operations and business enterprises including: · completion of feasibility studies to verify reserves and commercial viability, including the ability to find sufficient gold/silver ore reserves to support a commercial mining operation; · the timing and cost, which can be considerable, of further exploration, preparing feasibility studies, permitting and construction of infrastructure, mining and processing facilities; · the availability and costs of drill equipment, exploration personnel, skilled labor and mining and processing equipment, if required; · the availability and cost of appropriate smelting and/or refining arrangements, if required; · compliance with environmental and other governmental approval and permit requirements; · the availability of funds to finance exploration, development and construction activities, as warranted; · potential opposition from non-governmental organizations, environmental groups, local groups or local inhabitants which may delay or prevent development activities; · potential increases in exploration, construction and operating costs due to changes in the cost of fuel, power, materials and supplies; and · potential shortages of mineral processing, construction and other facilities related supplies. The costs, timing and complexities of exploration, development and construction activities may be increased by the location of our properties and demand by other mineral exploration and mining companies.It is common in exploration programs to experience unexpected problems and delays during drill programs and, if commenced, development, construction and mine start-up.Accordingly, our activities may not result in profitable mining operations and we may not succeed in establishing mining operations or profitably producing metals at any of our properties. 3 We have a history of losses and expect to continue to incur losses in the future. We have incurred losses since inception, have negative cash flow from operating activities and expect to continue to incur losses in the future.We incurred the following losses from operations before other income (expense) during each of the following periods: · Approximately $(13,117,477) for the year ended May 31, 2014; and · Approximately $(12,505,999) for the year ended May 31, 2013. We expect to continue to incur losses unless and until such time as one of our properties enters into commercial production and generate sufficient revenues to fund continuing operations.We recognize that if we are unable to generate significant revenues from mining operations and dispositions of our properties, we will not be able to earn profits or continue operations.At this early stage of our operation, we also expect to face the risks, uncertainties, expenses and difficulties frequently encountered by companies at the start up stage of their business development.We cannot be sure that we will be successful in addressing these risks and uncertainties and our failure to do so could have a materially adverse effect on our financial condition. Increased costs could affect our financial condition. We anticipate that costs at our projects that we may explore or develop, will frequently be subject to variation from one year to the next due to a number of factors, such as changing ore grade, metallurgy and revisions to mine plans, if any, in response to the physical shape and location of the ore body.In addition, costs are affected by the price of commodities such as fuel, steel, rubber, and electricity.Such commodities are at times subject to volatile price movements, including increases that could make production at certain operations less profitable.A material increase in costs at any significant location could have a significant effect on our profitability. Risks Related to Mining and Exploration All of our properties are in the exploration stage.Other than the NBP, which has estimated inferred and/or indicated resources identified, there are no known resources, and there are no known reserves, on any of our properties.There is no assurance that we can establish the existence of any mineral reserve on any of our properties in commercially exploitable quantities.Until we can do so, we cannot earn any revenues from these properties and if we do not do so we will lose all of the funds that we expend on exploration.If we do not discover any mineral reserve in a commercially exploitable quantity, the exploration component of our business could fail. We have not established that any of our mineral properties contain any mineral reserve according to recognized reserve guidelines, nor can there be any assurance that we will be able to do so.A mineral reserve is defined by the SEC in its Industry Guide 7 as that part of a mineral deposit, which could be economically and legally extracted or produced at the time of the reserve determination.The probability of an individual prospect ever having a “reserve” that meets the requirements of the SEC’s Industry Guide 7 is extremely remote; in all probability our mineral properties do not contain any “reserves” and any funds that we spend on exploration could be lost.Even if we do eventually discover a mineral reserve on one or more of our properties, there can be no assurance that they can be developed into producing mines and extract those minerals.Both mineral exploration and development involve a high degree of risk and few mineral properties which are explored are ultimately developed into producing mines. The commercial viability of an established mineral deposit will depend on a number of factors including, by way of example, the size, grade and other attributes of the mineral deposit, the proximity of the mineral deposit to infrastructure such as a smelter, roads and a point for shipping, government regulation and market prices.Most of these factors will be beyond our control, and any of them could increase costs and make extraction of any identified mineral deposit unprofitable. The nature of mineral exploration and production activities involves a high degree of risk and the possibility of uninsured losses. Exploration for and the production of minerals is highly speculative and involves much greater risk than many other businesses.Most exploration programs do not result in the discovery of mineralization, and any mineralization discovered may not be of sufficient quantity or quality to be profitably mined.Our operations are, and any future development or mining operations we may conduct will be, subject to all of the operating hazards and risks normally incident to exploring for and development of mineral properties, such as, but not limited to: · economically insufficient mineralized material; · fluctuation in production costs that make mining uneconomical; · labor disputes; 4 · unanticipated variations in grade and other geologic problems; · environmental hazards; · water conditions; · difficult surface or underground conditions; · industrial accidents; · metallurgic and other processing problems; · mechanical and equipment performance problems; · failure of pit walls or dams; · unusual or unexpected rock formations; · personal injury, fire, flooding, cave-ins and landslides; and · decrease in the value of mineralized material due to lower gold and/or silver prices. Any of these risks can materially and adversely affect, among other things, the development of properties, production quantities and rates, costs and expenditures, potential revenues and production dates.We currently have very limited insurance to guard against some of these risks.If we determine that capitalized costs associated with any of our mineral interests are not likely to be recovered, we would incur a write-down of our investment in these interests.All of these factors may result in losses in relation to amounts spent which are not recoverable, or result in additional expenses. We have no history of producing metals from our current mineral properties and there can be no assurance that we will successfully establish mining operations or profitably produce precious metals. We have no history of producing metals from our current mineral properties.We do not produce gold or silver and do not currently generate operating earnings.While we seek to move our projects into production, such efforts will be subject to all of the risks associated with establishing new mining operations and business enterprises, including: · the timing and cost, which are considerable, of the construction of mining and processing facilities; · the ability to find sufficient gold/silver reserves to support a profitable mining operation; · the availability and costs of skilled labor and mining equipment; · compliance with environmental and other governmental approval and permit requirements; · the availability of funds to finance construction and development activities; · potential opposition from non-governmental organizations, environmental groups, local groups or local inhabitants that may delay or prevent development activities; and · potential increases in construction and operating costs due to changes in the cost of labor, fuel, power, materials and supplies. The costs, timing and complexities of mine construction and development may be increased by the remote location of some of our properties.It is common in new mining operations to experience unexpected problems and delays during construction, development and mine start-up.In addition, our management will need to be expanded.This could result in delays in the commencement of mineral production and increased costs of production.Accordingly, we cannot assure you that our activities will result in profitable mining operations or that we will successfully establish mining operations. Estimates of mineralized material and resources are subject to evaluation uncertainties that could result in project failure. Our exploration and future mining operations, if any, are and would be faced with risks associated with being able to accurately predict the quantity and quality of mineralized material and resources/reserves within the earth using statistical sampling techniques.Estimates of any mineralized material or resource/reserve on any of our properties would be made using samples obtained from appropriately placed trenches, test pits and underground workings and intelligently designed drilling.There is an inherent variability of assays between check and duplicate 5 samples taken adjacent to each other and between sampling points that cannot be reasonably eliminated. Additionally, there also may be unknown geologic details that have not been identified or correctly appreciated at the current level of accumulated knowledge about our properties. This could result in uncertainties that cannot be reasonably eliminated from the process of estimating mineralized material and resources/reserves. If these estimates were to prove to be unreliable, we could implement an exploitation plan that may not lead to commercially viable operations in the future. Any material changes in mineral resource/reserve estimates and grades of mineralization will affect the economic viability of placing a property into production and a property’s return on capital. As we have not completed feasibility studies on any of our properties and have not commenced actual production, mineralization resource estimates may require adjustments or downward revisions.In addition, the grade of ore ultimately mined, if any, may differ from that indicated by our feasibility studies and drill results.Minerals recovered in small scale tests may not be duplicated in large scale tests under on-site conditions or in production scale. The resource estimates contained in this prospectus have been determined based on assumed future prices, cut-off grades and operating costs that may prove to be inaccurate.Extended declines in market prices for gold or silver may render portions of our mineralization and resource estimates uneconomic and result in reduced reported mineralization or adversely affect any commercial viability determinations we may reach.Any material reductions in estimates of mineralization, or of our ability to extract this mineralization, could have a material adverse effect on our share price and the value of our properties. There are differences in U.S. and Canadian practices for reporting reserves and resources. Our reserve and resource estimates are not directly comparable to those made in filings subject to SEC reporting and disclosure requirements, as we generally report reserves and resources in accordance with Canadian requirements.These requirements are different from the practices used to report reserve and resource estimates in reports and other materials filed with the SEC.It is Canadian practice to report measured, indicated and inferred mineral resources, which are generally not permitted in disclosure filed with the SEC by United States issuers.In the United States, mineralization may not be classified as a “reserve” unless the determination has been made that the mineralization could be economically and legally produced or extracted at the time the reserve determination is made.United States investors are cautioned not to assume that all or any part of measured or indicated mineral resources will ever be converted into reserves. Further, “inferred mineral resources” have a great amount of uncertainty as to their existence and as to whether they can be mined legally or economically.Disclosure of “contained ounces” is permitted disclosure under Canadian regulations; however, the SEC only permits issuers to report “resources” as in place, tonnage and grade without reference to unit measures. Accordingly, information concerning descriptions of mineralization, reserves and resources contained in this prospectus, or in the documents incorporated herein by reference, may not be comparable to information made public by other United States companies subject to the reporting and disclosure requirements of the SEC. Our exploration activities on our properties may not be commercially successful, which could lead us to abandon our plans to develop our properties and our investments in exploration. Our long-term success depends on our ability to identify mineral deposits on our existing properties and other properties we may acquire, if any, that we can then develop into commercially viable mining operations.Mineral exploration is highly speculative in nature, involves many risks and is frequently non-productive.These risks include unusual or unexpected geologic formations, and the inability to obtain suitable or adequate machinery, equipment or labor.The success of gold, silver and other commodity exploration is determined in part by the following factors: · the identification of potential mineralization based on surficial analysis; · availability of government-granted exploration permits; · the quality of our management and our geological and technical expertise; and · the capital available for exploration and development work. Substantial expenditures are required to establish proven and probable reserves through drilling and analysis, to develop metallurgical processes to extract metal, and to develop the mining and processing facilities and infrastructure at any site chosen for mining.Whether a mineral deposit will be commercially viable depends on a number of factors, which include, without limitation, the particular attributes of the deposit, such as size, grade and proximity to infrastructure; metal prices, which fluctuate widely; and government regulations, including, without limitation, regulations relating to prices, taxes, royalties, land tenure, land use, importing and exporting of minerals and environmental protection.We may invest significant capital and resources in exploration activities and abandon such investments if we are unable to identify commercially exploitable mineral reserves.The decision to abandon a project may have an adverse effect on the market value of our securities and the ability to raise future financing. 6 The volatility of the price of gold could adversely affect our future operations and, if warranted, our ability to develop our properties. The potential for profitability of our operations, the value of our properties, the market price of the Common Shares and our ability to raise funding to conduct continued exploration and development, if warranted, are directly related to the market price of gold and silver.Our decision to put a mine into production and to commit the funds necessary for that purpose must be made long before the first revenue from production would be received.A decrease in the price of gold and/or silver may prevent our property from being economically mined or result in the write-off of assets whose value is impaired as a result of lower gold and silver prices.The prices of gold and silver are affected by numerous factors beyond our control, including inflation, fluctuation of the U.S. dollar and foreign currencies, global and regional demand, the sale of gold by central banks, and the political and economic conditions of major gold and silver producing countries throughout the world. The volatility in gold prices is illustrated in the table presented under the heading “Business – Business Operations – Gold Price History” below. The volatility of mineral prices represents a substantial risk which no amount of planning or technical expertise can fully eliminate.In the event gold and/or silver prices decline or remain low for prolonged periods of time, we might be unable to develop our properties, which may adversely affect our results of operations, financial performance and cash flows. We may not be able to obtain all required permits and licenses to place any of our properties into production. Our current and future operations, including development activities and commencement of production, if warranted, require permits from governmental authorities and such operations are and will be governed by laws and regulations governing prospecting, development, mining, production, exports, taxes, labor standards, occupational health, waste disposal, toxic substances, land use, environmental protection, mine safety and other matters.Companies engaged in mineral property exploration and the development or operation of mines and related facilities generally experience increased costs, and delays in production and other schedules as a result of the need to comply with applicable laws, regulations and permits.We cannot predict if all permits which we may require for continued exploration, development or construction of mining facilities and conduct of mining operations will be obtainable on reasonable terms, if at all.Costs related to applying for and obtaining permits and licenses may be prohibitive and could delay our planned exploration and development activities.Failure to comply with applicable laws, regulations and permitting requirements may result in enforcement actions, including orders issued by regulatory or judicial authorities causing operations to cease or be curtailed, and may include corrective measures requiring capital expenditures, installation of additional equipment, or remedial actions. Parties engaged in mining operations may be required to compensate those suffering loss or damage by reason of the mining activities and may have civil or criminal fines or penalties imposed for violations of applicable laws or regulations.Amendments to current laws, regulations and permits governing operations and activities of mining companies, or more stringent implementation thereof, could have a material adverse impact on our operations and cause increases in capital expenditures or production costs or reduction in levels of production at producing properties or require abandonment or delays in development of new mining properties. We are subject to significant governmental regulations, which affect our operations and costs of conducting our business. Our current and future operations are and will be governed by laws and regulations, including: · laws and regulations governing mineral concession acquisition, prospecting, development, mining and production; · laws and regulations related to exports, taxes and fees; · labor standards and regulations related to occupational health and mine safety; and · environmental standards and regulations related to waste disposal, toxic substances, land use and environmental protection. Companies engaged in exploration activities often experience increased costs and delays in production and other schedules as a result of the need to comply with applicable laws, regulations and permits.Failure to comply with applicable laws, regulations and permits may result in enforcement actions, including the forfeiture of mineral claims or other mineral tenures, orders issued by regulatory or judicial authorities requiring operations to cease or be curtailed, and may include corrective measures requiring capital expenditures, installation of additional equipment or costly remedial actions.We may be required to compensate those suffering loss or damage by reason of our mineral exploration activities and may have civil or criminal fines or penalties imposed for violations of such laws, regulations and permits. Existing and possible future laws, regulations and permits governing operations and activities of exploration companies, or more stringent implementation, could have a material adverse impact on our business and cause increases in capital expenditures or require abandonment or delays in exploration. 7 Our activities are subject to environmental laws and regulations that may increase our costs of doing business and restrict our operations. All phases of our operations are subject to environmental regulation in the jurisdictions in which we operate.Environmental legislation is evolving in a manner which will require stricter standards and enforcement, increased fines and penalties for non-compliance, more stringent environmental assessments of proposed projects and a heightened degree of responsibility for companies and their officers, directors and employees.These laws address emissions into the air, discharges into water, management of waste, management of hazardous substances, protection of natural resources, antiquities and endangered species and reclamation of lands disturbed by mining operations.Compliance with environmental laws and regulations and future changes in these laws and regulations may require significant capital outlays and may cause material changes or delays in our operations and future activities.It is possible that future changes in these laws or regulations could have a significant adverse impact on our properties or some portion of our business, causing us to re-evaluate those activities at that time. Legislation has been proposed that would significantly affect the mining industry. Members of the United States Congress have repeatedly introduced bills which would supplant or alter the provisions of the United States General Mining Law of 1872.If enacted, such legislation could change the cost of holding unpatented mining claims and could significantly impact our ability to develop mineralized material on unpatented mining claims.Such bills have proposed, among other things, to either eliminate or greatly limit the right to a mineral patent and to impose a federal royalty on production from unpatented mining claims.Although we cannot predict what legislated royalties might be, the enactment of these proposed bills could adversely affect the potential for development of unpatented mining claims and the economics of existing operating mines on federal unpatented mining claims.Passage of such legislation could adversely affect our financial performance. Regulations and pending legislation governing issues involving climate change could result in increased operating costs, which could have a material adverse effect on our business. A number of governments or governmental bodies have introduced or are contemplating regulatory changes in response to various climate change interest groups and the potential impact of climate change.Legislation and increased regulation regarding climate change could impose significant costs on us, our venture partners and our suppliers, including costs related to increased energy requirements, capital equipment, environmental monitoring and reporting and other costs to comply with such regulations.Any adopted future climate change regulations could also negatively impact our ability to compete with companies situated in areas not subject to such limitations.Given the emotion, political significance and uncertainty around the impact of climate change and how it should be dealt with, we cannot predict how legislation and regulation will affect our financial condition, operating performance and ability to compete.Furthermore, even without such regulation, increased awareness and any adverse publicity in the global marketplace about potential impacts on climate change by us or other companies in our industry could harm our reputation.The potential physical impacts of climate change on our operations are highly uncertain, and would be particular to the geographic circumstances in areas in which we operate.These may include changes in rainfall and storm patterns and intensities, water shortages, changing sea levels and changing temperatures.These impacts may adversely impact the cost, production and financial performance of our operations. Land reclamation requirements for our properties may be burdensome and expensive. Although variable depending on location and the governing authority, land reclamation requirements are generally imposed on mineral exploration companies (as well as companies with mining operations) in order to minimize long term effects of land disturbance. Reclamation may include requirements to: · control dispersion of potentially deleterious effluents; · treat ground and surface water to drinking water standards; and · reasonably re-establish pre-disturbance land forms and vegetation. In order to carry out reclamation obligations imposed on us in connection with our potential development activities, we must allocate financial resources that might otherwise be spent on further exploration and development programs.We plan to set up a provision for our reclamation obligations on our properties, as appropriate, but this provision may not be adequate.If we are required to carry out unanticipated reclamation work, our financial position could be adversely affected. 8 We face intense competition in the mining industry. The mining industry is intensely competitive in all of its phases.As a result of this competition, some of which is with large established mining companies with substantial capabilities and with greater financial and technical resources than ours, we may be unable to acquire additional attractive mining claims or financing on terms we consider acceptable.We also compete with other mining companies in the recruitment and retention of qualified managerial and technical employees.If we are unable to successfully compete for qualified employees, our exploration and development programs may be slowed down or suspended.We compete with other precious metal companies for capital.If we are unable to raise sufficient capital, our exploration and development programs may be jeopardized or we may not be able to acquire, develop or operate additional precious metal projects. A shortage of equipment and supplies could adversely affect our ability to operate our business. We are dependent on various supplies and equipment to carry out our mining exploration and, if warranted, development operations. The shortage of such supplies, equipment and parts could have a material adverse effect on our ability to carry out our operations and therefore limit, or increase the cost of, production. Joint ventures and other partnerships may expose us to risks. We may enter into joint ventures or partnership arrangements with other parties in relation to the exploration, development and production of certain of the properties in which we have an interest.Joint ventures can often require unanimous approval of the parties to the joint venture or their representatives for certain fundamental decisions such as an increase or reduction of registered capital, merger, division, dissolution, amendments of constating documents, and the pledge of joint venture assets, which means that each joint venture party may have a veto right with respect to such decisions which could lead to a deadlock in the operations of the joint venture.Further, we may be unable to exert control over strategic decisions made in respect of such properties.Any failure of such other companies to meet their obligations to us or to third parties, or any disputes with respect to the parties’ respective rights and obligations, could have a material adverse effect on the joint ventures or their properties and therefore could have a material adverse effect on our results of operations, financial performance, cash flows and the price of the Common Shares. We may experience difficulty attracting and retaining qualified management to meet the needs of our anticipated growth, and the failure to manage our growth effectively could have a material adverse effect on our business and financial condition. We are dependent on a relatively small number of key employees, including our President, our Chief Executive Officer and our Chief Operating Officer.The loss of any officer could have an adverse effect on us.We have no life insurance on any individual, and we may be unable to hire a suitable replacement for them on favorable terms, should that become necessary. It may be difficult to enforce judgments or bring actions outside the United States against us and certain of our directors. We are a Canadian corporation and certain of our Directors are neither citizens nor residents of the United States.A substantial part of the assets of several of these persons, are located outside the United States.As a result, it may be difficult or impossible for an investor: · to enforce in courts outside the United States judgments obtained in United States courts based upon the civil liability provisions of United States federal securities laws against these persons and the Company; or · to bring in courts outside the United States an original action to enforce liabilities based upon United States federal securities laws against these persons and the Company. Our results of operations could be affected by currency fluctuations. Our properties are all located in the United States and most costs associated with these properties are paid in U.S. dollars.There can be significant swings in the exchange rate between the U.S. and Canadian dollar.There are no plans at this time to hedge against any exchange rate fluctuations in currencies. Title to our properties may be subject to other claims, which could affect our property rights and claims. There are risks that title to our properties may be challenged or impugned.Our current properties are located in Nevada and Alaska and may be subject to prior unrecorded agreements or transfers or native land claims and title may be affected by undetected defects. There may be valid challenges to the title of our properties which, if successful, could impair development and/or operations.This is particularly the case in respect of those portions of the our properties in which we hold our interest solely through a lease with the claim holders, as such interest is substantially based on contract and has been subject to a number of assignments (as opposed to a direct interest in the property). 9 Several of the mineral rights to our properties consist of “unpatented” lode mining claims created and maintained in accordance with the United States General Mining Law of 1872.Unpatented mining claims are unique property interests, and are generally considered to be subject to greater title risk than other real property interests because the validity of unpatented mining claims is often uncertain.This uncertainty arises, in part, out of the complex federal and state laws and regulations under the United States General Mining Law of 1872.Also, unpatented mining claims are always subject to possible challenges by third parties or validity contests by the federal government.The validity of an unpatented lode mining or mill site claim, in terms of both its location and its maintenance, is dependent on strict compliance with a complex body of U.S. federal and state statutory and decisional law.In addition, there are few public records that definitively determine the issues of validity and ownership of unpatented mining claims.Should the federal government impose a royalty or additional tax burdens on the properties that lie within public lands, the resulting mining operations could be seriously impacted, depending upon the type and amount of the burden. We may be unable to secure surface access or purchase required surface rights. Although the Company acquires the rights to some or all of the minerals in the ground subject to the mineral tenures that it acquires, or has a right to acquire, in most cases it does not thereby acquire any rights to, or ownership of, the surface to the areas covered by such mineral tenures.In such cases, applicable mining laws usually provide for rights of access to the surface for the purpose of carrying on mining activities, however, the enforcement of such rights through the courts can be costly and time consuming.It is necessary to negotiate surface access or to purchase the surface rights if long-term access is required.There can be no guarantee that, despite having the right at law to access the surface and carry on mining activities, we will be able to negotiate satisfactory agreements with any such existing landowners/occupiers for such access or purchase of such surface rights, and therefore we may be unable to carry out planned mining activities.In addition, in circumstances where such access is denied, or no agreement can be reached, we may need to rely on the assistance of local officials or the courts in such jurisdiction the outcomes of which cannot be predicted with any certainty.Our inability to secure surface access or purchase required surface rights could materially and adversely affect our timing, cost or overall ability to develop any mineral deposits we may locate. Our properties and operations may be subject to litigation or other claims. From time to time our properties or operations may be subject to disputes which may result in litigation or other legal claims.We may be required to assert or defend against these claims which will divert resources and management time from operations.The costs of these claims or adverse filings may have a material effect on our business and results of operations. We do not currently insure against all the risks and hazards of mineral exploration, development and mining operations. Exploration, development and mining operations involve various hazards, including environmental hazards, industrial accidents, metallurgical and other processing problems, unusual or unexpected rock formations, structural cave-ins or slides, flooding, fires, metal losses and periodic interruptions due to inclement or hazardous weather conditions.These risks could result in damage to or destruction of mineral properties, facilities or other property, personal injury, environmental damage, delays in operations, increased cost of operations, monetary losses and possible legal liability.We may not be able to obtain insurance to cover these risks at economically feasible premiums or at all.We may elect not to insure where premium costs are disproportionate to our perception of the relevant risks.The payment of such insurance premiums and of such liabilities would reduce the funds available for exploration and production activities. Risks Related to the Common Shares We believe that we may be a “passive foreign investment company” for the current taxable year which may result in materially adverse United States federal income tax consequences for United States investors. We generally will be designated as a “passive foreign investment company” under the meaning of Section 1297 of the United States Internal Revenue Code of 1986, as amended (a “PFIC”) if, for a tax year, (a) 75% or more of our gross income for such year is “passive income” (generally, dividends, interest, rents, royalties, and gains from the disposition of assets producing passive income) or (b) if at least 50% or more of the value of our assets produce, or are held for the production of, passive income, based on the quarterly average of the fair market value of such assets.United States shareholders should be aware that we believe we were classified as a PFIC during our tax year ended May 31, 2014, and based on current business plans and financial expectations, believe that we may be a PFIC for the current and future taxable years.If we are a PFIC for any year during a U.S. shareholder’s holding period, then such U.S. shareholder generally will be required to treat any gain realized upon a disposition of Common Shares, or any “excess distribution” received on its Common Shares, as ordinary income, and to pay an interest charge on a portion of such gain or distribution, unless the shareholder makes a timely and effective "qualified electing fund" election (“QEF Election”) or a "mark-to-market" election with respect to the Common Shares.A U.S. shareholder who makes a QEF Election generally must report on a current basis its share of our net capital gain and ordinary earnings for any year in which we are a PFIC, whether or not we distribute any amount to our shareholders.A U.S. shareholder who makes a mark-to-market election generally must include as ordinary income 10 each year the excess of the fair market value of the Common Shares over the taxpayer’s basis therein.This paragraph is qualified in its entirety by the discussion below under the heading “Certain United States Federal Income Tax Considerations.”Each U.S. shareholder should consult its own tax advisors regarding the PFIC rules and the U.S. federal income tax consequences of the acquisition, ownership, and disposition of Common Shares. Our share price may be volatile and as a result you could lose all or part of your investment. In addition to volatility associated with equity securities in general, the value of your investment could decline due to the impact of any of the following factors upon the market price of the Common Shares: · Changes in the worldwide price for gold and/or silver; · Disappointing results from our exploration efforts; · Decline in demand for Common Shares; · Downward revisions in securities analysts’ estimates or changes in general market conditions; · Technological innovations by competitors or in competing technologies; · Investor perception of our industry or our prospects; and · General economic trends. In the last 12 months, the closing price of our stock on the TSX has ranged from a low of $0.70 to a high of $2.12.In addition, stock markets in general have experienced extreme price and volume fluctuations and the market prices of securities have been highly volatile.These fluctuations are often unrelated to operating performance and may adversely affect the market price of the Common Shares.As a result, you may be unable to resell any Common Shares you acquire at a desired price. We have never paid dividends on the Common Shares. We have not paid dividends on the Common Shares to date, and we may not be in a position to pay dividends for the foreseeable future.Our ability to pay dividends with respect to the Common Shares will depend on our ability to successfully develop one or more properties and generate earnings from operations.Further, our initial earnings, if any, will likely be retained to finance our operations.Any future dividends on Common Shares will depend upon our earnings, our then-existing financial requirements and other factors, and will be at the discretion of the Board. Investors’ interests in our Company will be diluted and investors may suffer dilution in their net book value per Common Share if we issue additional employee/Director/consultant options or if we sell additional Common Shares to finance our operations. In order to further expand the Company’s operations and meet our objectives, any additional growth and/or expanded exploration activity will likely need to be financed through sale of and issuance of additional Common Shares, including, but not limited to, raising funds to explore the NBP.Furthermore, to finance any acquisition activity, should that activity be properly approved, and depending on the outcome of our exploration programs, we will likely also need to issue additional Common Shares to finance future acquisitions, growth and/or additional exploration programs of any or all of our projects or to acquire additional properties.We will also in the future grant to some or all of our Directors, officers, and key employees and/or consultants options to purchase Common Shares as non-cash incentives.The issuance of any equity securities could, and the issuance of any additional Common Shares will, cause our existing shareholders to experience dilution of their ownership interests. If we issue additional Common Shares or decide to enter into joint ventures with other parties in order to raise financing through the sale of equity securities, investors’ interests in the Company will be diluted and investors may suffer dilution in their net book value per Common Share depending on the price at which such securities are sold. We are subject to the continued listing criteria of the TSX and our failure to satisfy these criteria may result in delisting of the Common Shares. The Common Shares are currently listed on the TSX.In order to maintain the listing, we must maintain certain financial and share distribution targets, including maintaining a minimum number of public shareholders.In addition to objective standards, the TSX may delist the securities of any issuer if, in its opinion, the issuer’s financial condition and/or operating results appear unsatisfactory; if it appears that the extent of public distribution or the aggregate market value of the security has become so reduced as to make continued listing on the TSX inadvisable; if the issuer sells or disposes of principal operating assets or ceases to be an operating company; if an issuer fails to comply with the listing requirements of TSX; or if any other event occurs or any condition exists which makes continued listing on the TSX, in the opinion of the TSX, inadvisable. 11 If the TSX delists the Common Shares, investors may face material adverse consequences, including, but not limited to, a lack of trading market for the Common Shares, reduced liquidity, decreased analyst coverage of the Company, and an inability for us to obtain additional financing to fund our operations. The issuance of additional Common Shares may negatively impact the trading price of our securities. We have issued Common Shares in the past and will continue to issue Common Shares to finance our activities in the future.In addition, outstanding options, warrants and broker warrants to purchase Common Shares may be exercised, resulting in the issuance of additional Common Shares.The issuance by us of additional Common Shares would result in dilution to our shareholders, and even the perception that such an issuance may occur could have a negative impact on the trading price of the Common Shares. We are an “emerging growth company,” and we cannot be certain if the reduced reporting requirements applicable to emerging growth companies will make our Common Shares less attractive to investors. We are an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act, or the JOBS Act. For as long as we continue to be an emerging growth company, we may take advantage of exemptions from various reporting requirements that are applicable to other public companies that are not emerging growth companies, including not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We could be an emerging growth company for up to five years, although circumstances could cause us to lose that status earlier, including if the market value of our common stock held by non-affiliates exceeds $700 million as of any November 30 before that time, in which case we would no longer be an emerging growth company as of the following May 31. We cannot predict if investors will find our Common Shares less attractive because we may rely on these exemptions. If some investors find our Common Shares less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. Under the JOBS Act, emerging growth companies can also delay adopting new or revised accounting standards until such time as those standards apply to private companies. We have irrevocably elected not to avail ourselves of this exemption from new or revised accounting standards and, therefore, will be subject to the same new or revised accounting standards as other public companies that are not emerging growth companies. Broker-dealers may be discouraged from effecting transactions in Common Shares because they are considered a penny stock and are subject to the penny stock rules. The Common Shares are a penny stock.The SEC has adopted Rule 15g-9 which generally defines “penny stock” to be any equity security that has a market price (as defined) less than USD 5.00 per share or an exercise price of less than USD 5.00 per share, subject to certain exceptions.The Common Shares are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors”.The term “accredited investor” refers generally to institutions with assets in excess of USD 5,000,000 or individuals with a net worth in excess of USD 1,000,000 or annual income exceeding USD 200,000 or USD 300,000 jointly with their spouse.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC, which provides information about penny stocks and the nature and level of risks in the penny stock market.The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account.The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation.In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the Common Shares.Consequently, these penny stock rules may affect the ability of broker-dealers to trade in the Common Shares. FORWARD-LOOKING STATEMENTS This prospectus and the exhibits attached hereto contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and “forward-looking information” within the meaning of applicable Canadian securities legislation, collectively “forward-looking statements”.Such forward-looking statements concern our anticipated results and developments in our operations in future periods, planned exploration and development of our properties, plans related to our business and other matters that may occur in the future.These statements relate to analyses and other information that are based on forecasts of future results, estimates of amounts not yet determinable and assumptions of management.These statements include, but are not limited to, statements regarding: 12 · the Company’s strategies and objectives, both generally and in respect of its specific mineral properties; · the timing of decisions regarding the timing and costs of exploration programs with respect to, and the issuance of the necessary permits and authorizations required for, the Company’s exploration programs, including for the NBP; · the Company’s estimates of the quality and quantity of the resources at its mineral properties; · the timing and cost of planned exploration programs of the Company and its joint venture partners (as applicable), and the timing of the receipt of results therefrom; · the planned use of proceeds from the Company’s private placement completed in November 2013, from the exercises of stock options and warrants, and from the proceeds of the sale of the Company’s interest in the Terra Project, Alaska in February, 2014; · the Company’s future cash requirements; · general business and economic conditions; · the Company’s belief that its operations are conducted in material compliance with applicable laws and regulations; · the Company’s ability to meet its financial obligations as they come due, and to be able to raise the necessary funds to continue operations; · the Company’s expectation that it will be able to add additional mineral projects of merit to its assets; · the planned completion of and timing for an updated resource estimate for the NBP; · the potential for the existence or location of additional high-grade veins at the NBP; · the potential to expand the high grade gold and silver at the Yellowjacket target, and the potential to expand the higher grade bulk tonnage at the Sierra Blanca target, at the NBP; · the potential for any higher grade portions of the deposits at the NBP to be a potential starter pit, the potential to add to existing resources or to increase the confidence in the existing resource estimate, the potential for there to be a low strip ratio in connection with any mine at the NBP, the potential for the existence or location of additional high-grade veins or higher grade mineralization; and · the Company’s expectation that it will be able to build itself into a non-operator gold producer with significant carried interests and royalty exposure. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “expects” or “does not expect”, “is expected”, “anticipates” or “does not anticipate”, “plans”, “estimates” or “intends”, or stating that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved) are not statements of historical fact and may be forward-looking statements. Forward-looking statements are subject to a variety of known and unknown risks, uncertainties and other factors which could cause actual events or results to differ from those expressed or implied by the forward-looking statements, including, without limitation: · risks related to our requirement of significant additional capital; · risks related to our limited operating history; · risks related to our history of losses; · risks related to cost increases for our exploration and, if warranted, development projects; · risks related to our properties being in the exploration stage; · risks related to mineral exploration and production activities; · risks related to our lack of mineral production from our properties; 13 · risks related to estimates of mineral resources; · risks related to changes in mineral resource estimates; · risks related to differences in United States and Canadian reserve and resource reporting; · risks related to our exploration activities being unsuccessful; · risks related to fluctuations in gold, silver and other metal prices; · risks related to our ability to obtain permits and licenses for production; · risks related to government and environmental regulations that may increase our costs of doing business or restrict our operations; · risks related to proposed legislation that may significantly affect the mining industry; · risks related to land reclamation requirements; · risks related to competition in the mining industry; · risks related to equipment and supply shortages; · risks related to current and future joint ventures and partnerships; · risks related to our ability to attract qualified management; · risks related to the ability to enforce judgment against certain of our Directors; · risks related to currency fluctuations; · risks related to claims on the title to our properties; · risks related to surface access on our properties; · risks related to potential future litigation; · risks related to our lack of insurance covering all our operations; · risks related to our status as a “passive foreign investment company” under US federal tax code; and · risks related to the Common Shares, including price volatility, lack of dividend payments, dilution and penny stock rules. This list is not exhaustive of the factors that may affect our forward-looking statements.Some of the important risks and uncertainties that could affect forward-looking statements are described further under “Risk Factors” in this prospectus.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, believed, estimated or expected.We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events, except as required by law. 14 USE OF PROCEEDS We estimate that the net proceeds from our sale of Common Shares in this offering, assuming a public offering price of $1.20 per Common Share and all 5,150,000 Common Shares are sold, after deducting estimated offering expenses payable by us, will be approximately $5,980,000.The offering does not specify any minimum sale of any specific number of Common Shares and, as a result, the net proceeds actually received by us may be considerably less than the estimated net proceeds above.The principal reasons for this offering are to raise capital for continued work on the NBP and general corporate purposes, including working capital, and an anticipated budget for fiscal 2015, including the Company’s existing working capital as at June 1, 2014 of $2.99 million plus the estimated $5,980,000 net proceeds from the planned offering is given below. The Company intends to use the net proceeds of the offering to carry out a program of work in respect of the NBP, as set out below, and for general working capital: (a) Further exploration and baseline characterization data collection.Extension of the vein system at Yellowjacket will be the focus of a Phase II drilling program estimated at 15,000 metres. (b) Baseline data collection will continue at the NBP to support development of mining plans. Metrological data collection is performed by a weather station with satellite uplink. Cultural resource studies will continue to provide clearance for work on specific exploration sites, and the plan to expand coverage into all areas projected to require mining disturbance will be submitted for approval by the BLM. A total of 11 water quality monitoring wells and 10 springs are sampled on a quarterly basis. The plans for hydrologic characterization and waste rock geochemistry characterization will be revised. Waste rock geochemistry sampling and testing will be expanded. (c) Metallurgical testing will continue, primarily focused on Yellowjacket and new areas of potential resource expansion.The Phase II drilling program is planned to develop additional inventory of sample materials that can be used to develop composite samples to confirm metallurgical performance in the vein/stockwork zones. (d) preparation of a revised resource estimate and preliminary economic assessment incorporating new drilling and metallurgical data. The Company presently estimates that the foregoing programs will have an approximate cost of $4,728,300, as broken out in Table 14 on page 67 (assuming completion of the proposed offering by August 15, 2014).The Company anticipates that the proposed Phase II drilling program would commence shortly after the completion of the proposed offering and take approximately 6 months to complete.The baseline data collection, including metrological data, cultural resource studies and water quality monitoring would be ongoing for the entire year.The preparation of the revised resource estimate would be completed in early 2015, with the proposed preliminary economic analysis being completed prior to May, 2015. The fiscal 2015 budget for the proposed exploration program at the NBP and for general corporate purposes, including the Company’s existing working capital as at June 1, 2014, is as follows: Company Cost Center Fiscal 2015 Q 1 Budget June 1- Aug 31 Fiscal 2015 Q 2 Budget Sept 1- Nov 30 Fiscal 2015 Q 3 Budget Dec 1- Feb 28 Fiscal 2015 Q 4 Budget March 1- May 31 Corporate Company Administration Land & Corp Support Subtotal NBP Exploration Project Labor Drilling Assay Costs $0 Project Studies Subtotal Total Any amounts of working capital, including proceeds from this offering, remaining at the end of the fiscal 2015 budget, will be used for the Company’s ongoing working capital and corporate administration expenses in fiscal 2016. To the extent that the proceeds of the offering are less than as estimated above, but are at least $4,728,300, the amount of working capital remaining as at May 31, 2015 would be reduced accordingly.To the extent that the net proceeds are less than $4,728,300, then the work program at the NBP would be reduced accordingly, as the program is staged and can be reduced depending upon the net proceeds available. We will have broad discretion over the manner in which the net proceeds of the offering will be applied, and we may not use these proceeds in a manner desired by our shareholders.Although we have no present intention of doing so, future events may require us to reallocate the offering proceeds.These future contingencies could include: ● discovery of different mineralization characteristics on the NBP than currently anticipated; ● determination to expand or diminish exploration on the NBP due to unexpected exploration discoveries being favorable or unfavorable to continued exploration of the property, at all or in the manner currently contemplated; ● the acquisition of other material properties or discoveries on currently immaterial properties; ● assay results and project studies may suggest different exploration and development plans than currently anticipated; ● projected exploration costs and expenditures may increase or decrease, causing us to cut back or expanded our current exploration budget; and ● property carrying costs may change. 15 If these contingencies regarding exploration of the NBP occur, we may determine to use proceeds for the exploration of the NBP in an altered exploration program of the NBP which may include adjustments in the amounts spent for drilling and assays.We could also determine to use the proceeds to explore properties of the Company that are currently immaterial or to acquire a new material property and conduct exploration or development activities on the new properties.Determination of the exact amounts by which our use of proceeds may vary on the occurrence of these contingencies is not possible due to their varied nature and the uncertainty surrounding the extent of their impact on our current planned use of proceeds. Management does not currently anticipate that these potential contingencies will materially impact our use of proceeds. MARKET FOR COMMON SHARES AND RELATED MATTERS Market Information The principal market on which the Common Shares are traded is the TSX. The Common Shares commenced trading on the TSX on August 30, 2010 under the symbol “KOR”. The following table shows the high and low trading prices and average trading volume of the Common Shares on the TSX for the periods indicated. Year High (C$) Low (C$) Fiscal Year ended May 31, 2015 First Quarter (through August 6, 2014) Fiscal Year ended May 31, 2014 First Quarter Second Quarter Third Quarter Fourth Quarter Fiscal Year ended May 31, 2013 First quarter Second quarter Third quarter Fourth quarter Fiscal Year ended May 31, 2012 First quarter Second quarter Third quarter Fourth quarter In the United States, the Common Shares are quoted for trading on the OTCQX under the symbol “CORVF”.The following table shows the high and low bid information for the Common Shares for the periods indicated. Year High (US$) Low (US$) Fiscal Year ended May 31, 2015 First Quarter (through August 6, 2014) Fiscal Year ended May 31, 2014 First Quarter Second Quarter Third Quarter Fourth Quarter Fiscal Year ended May 31, 2013 First quarter Second quarter Third quarter Fourth quarter Fiscal Year ended May 31, 2012 First quarter Second quarter Third quarter Fourth quarter The above quotations reflect inter-dealer prices, without retail mark-up, markdown or commission and may not necessarily represent actual transactions. Incentive Stock Options As of May 31, 2014, we have 6,175,234 incentive stock options outstanding which are exercisable into 6,175,234 Common Shares.Of these, 3,594,214 are exercisable as at that date and the remainder have not vested as at that date. Holders As of May 31, 2014, we have 126 holders of record of the Common Shares. 16 Dividends We have not paid any cash dividends on the Common Shares since our inception and do not anticipate paying any cash dividends in the foreseeable future. We plan to retain our earnings, if any, to provide funds for the expansion of our business. Equity Compensation Plan The following summary information is presented as of May 31, 2014 Plan Category Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants and Rights Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights Number of Securities Remaining Available for Future Issuance Under the Equity Compensation Plans (1) Equity Compensation Plans Approved by Securityholders(2) Equity Compensation Plans Not Approved By Securityholders Nil Nil N/A Total N/A 1.As at May31, 2014, being the Company’s last completed financial year. 2.The only equity compensation plan of the Company is the 2010 Incentive Stock Option Plan.: 2010 IncentiveStockOptionPlan (“Plan”) On July 8, 2010, the Company adopted a “rolling” stock option plan reserving, for the grant of incentive stock options, a maximum number of common shares equal to 10% of the issued common shares at the time of any stock option grant.The Plan was subsequently approved by the TSX (subject to approval of the shareholders) on July 28, 2010 and was approved by the shareholders on August 12, 2010.As required by the TSX, the Plan, incorporating certain amendments, was reapproved by the shareholders on October 29, 2013.The Plan will require re-approval by the shareholders on or before October 29, 2016. As at May 31, 2014, there are an aggregate of 6,175,234 incentive stock options outstanding (8.77% of the issued capital as at such date) and an additional 866,269 incentive stock options were available for grant (1.23% of the issued capital as at such date). The Plan is intended as an incentive to enable the Company to attract and retain qualified directors, officers, employees and consultants of the Company and its affiliates, promote a proprietary interest in the Company and its affiliates among its employees, officers, directors and consultants, and stimulate the active interest of such persons in the development and financial success of the Company and its affiliates. The Plan is administered by the Compensation Committee of the Board (“CC”).Options are granted by the Board based upon the recommendations of the CC.The following is a brief description of the Plan, which description is qualified in its entirety by the Plan. 1. Options may be granted to Employees, Senior Officers, Directors, Non-Employee Directors, Management Company Employees, and Consultants (all as defined in the Plan) of the Company and its affiliates who are, in the opinion of the CC, in a position to contribute to the success of the Company or any of its affiliates. 2. The aggregate number of common shares that may be made issuable pursuant to options granted under the Plan at any particular time (together with those common shares which may be issued pursuant to any other security-based compensation plan(s) of the Company or any other option(s) for services granted by the Company at such time), unless otherwise approved by shareholders, may not exceed that number which is equal to 10% of the common shares issued and outstanding at such time. For greater certainty, in the event options are exercised, expire or otherwise terminate, the Company may (subject to such 10% limit) grant an equivalent number of new options under the Plan and the Company may (subject to such 10% limit) continue to grant additional options under the Plan as its issued capital increases, even after the Plan has received regulatory acceptance and shareholder approval. 3. The number of common shares subject to each option will be determined by the Board at the time of grant (based upon the recommendations of the CC), provided that: (a) the maximum aggregate number of common shares reserved for issuance pursuant to options granted under the Plan and any other share compensation arrangements of the Company for issuance to insiders at any particular time may not exceed 10% of the issued common shares at such time; and 17 (b) the number of common shares issued to Insiders pursuant to the Plan (together with any common shares issued to insiders pursuant to any other share compensation arrangements of the Company) within a twelve (12) month period may not exceed ten (10%) of the issued and outstanding number of common shares. Subject to the overall 10% limit described in 2 above, and the limitations on options to insiders as set forth above, there is no maximum limit on the number of options which may be granted to any one person. 4. The exercise price of an option will be set by the Board in its discretion (based on the recommendation of the CC), but such price shall be not less than the greater of: (a) the maximum aggregate number of common shares reserved for issuance pursuant to options granted under the Plan and any other share compensation arrangements of the Company for issuance to insiders at any particular time may not exceed 10% of the issued common shares at such time; and (b) the closing price of the common shares on the TSX on the day prior to the option grant. 5. Options may be exercisable for a period of up to ten years from the date of grant. The Plan does not contain any specific provisions with respect to the causes of cessation of entitlement of any optionee to exercise his option, provided, however, that the Board may, at the time of grant, determine that an option will terminate within a fixed period (which is shorter than the option term) upon the ceasing of the optionee to be an eligible optionee (for whatever reason) or upon the death of the optionee, provided that, in the case of the death of the optionee, an option will be exercisable only within one year from the date of the optionee’s death. 6. Notwithstanding the expiry date of an option set by the Board, the expiry date will be adjusted, without being subject to the discretion of the Board or the CC, to take into account any blackout period imposed on the optionee by the Company. If the expiry date falls within a blackout period, then the expiry date will be the close of business on the tenth business day after the end of such blackout period. Alternatively, if the expiry date falls within two business days after the end of such a blackout period, then the expiry date will be the difference between 10 business days reduced by the number of business days between the expiry date and the end of such blackout period. 7. The Plan does not provide for any specific vesting periods. The Board may (based on the recommendation(s) of the CC), at the time of grant of an option, determine when that option will become exercisable and any applicable vesting periods, and may determine that that option will be exercisable in installments. 8, On the occurrence of a takeover bid, issuer bid or going private transaction, the Board has the right to accelerate the date on which any option becomes exercisable and may, if permitted by applicable legislation, permit an option to be exercised conditional upon the tendering of the common shares thereby issued to such bid and the completion of, and consequent taking up of such common shares under, such bid or going private transaction. 9. Options are non-assignable, and may, during his/her lifetime, only be exercised by the optionee. The exercise price per optioned share under an option may be reduced, at the discretion of the Board (upon the recommendation of the CC), if: (a) at least six months has elapsed since the later of the date such option was granted and the date the exercise price for such option was last amended; and (b) shareholder approval is obtained, including disinterested shareholder approval if required by the TSX. The present policy of the Board is not to provide any financial assistance to any optionee in connection with the exercise of any option. The present policy of the Board is not to transform an option granted under the Plan into a stock appreciation right. If there is any change in the number of common shares outstanding through any declaration of a stock dividend or any consolidation, subdivision or reclassification of the common shares, the number of shares available under the Plan, the shares subject to any granted stock option and the exercise price thereof will be adjusted proportionately, subject to any approval required by the TSX. If the Company amalgamates, merges or enters into a plan of arrangement with or into another corporation, and the Company is not the surviving or acquiring corporation, then, on any subsequent exercise of such option, 18 the optionee will receive such securities, property or cash which the optionee would have received upon such reorganization if the optionee had exercised his or her option immediately prior to the record date. 14. The Plan provides that, subject to the policies, rules and regulations of any lawful authority having jurisdiction (including the TSX), the Board may, at any time, without further action or approval by the shareholders of the Company, amend the Plan, any option granted under the Plan and any relevant option agreement, in such respects as it may consider advisable and, without limiting the generality of the foregoing, it may do so to: (a) ensure that the options granted under the Plan will comply with any provisions respecting stock options in tax and other laws in force in any country or jurisdiction of which a optionee to whom an option has been granted may from time to time be resident or a citizen; (b) make amendments of an administrative nature; (c) correct any defect, supply any omission or reconcile any inconsistency in the Plan, any option or option agreement (d) change vesting provisions of an option or the Plan; (e) change termination provisions of an option provided that the expiry date does not extend beyond the original expiry date; (f) add or modify a cashless exercise feature providing for payment in cash or securities upon the exercise of options; (g) make any amendments required to comply with applicable laws or the requirements of the TSX or any regulatory body or stock exchange with jurisdiction over the Company; or (h) add or change provisions relating to any form of financial assistance provided by the Company to participants under the Plan that would facilitate the purchase of securities under the Plan; provided that shareholder approval shall be obtained for any amendment that results in: (i) an increase in the common shares issuable under options granted pursuant to the Plan; (j) a change in the persons who qualify as participants eligible to participate under the Plan; (k) (k) a reduction in the exercise price of an option; (l) the cancellation and reissuance of any option; (m) the extension of the term of an option; (n) a change in the insider participation limit; (o) options becoming transferable or assignable other than for limited purposes; and (p) a change in the amendment provisions contained in section 16 of the Plan. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND OPERATING RESULTS You should read the following discussion and analysis of our financial condition and results of operations together with our financial statements and related notes appearing elsewhere in this prospectus.This discussion and analysis contains forward-looking statements that involve risks, uncertainties and assumptions.Our actual results may differ materially from those anticipated in these forward-looking statements as a result of many factors, including, but not limited to, those set forth under “Risk Factors” and elsewhere in this prospectus.See “Cautionary Note Regarding Forward-Looking Statements” above. Overview We are a mineral exploration company engaged in the acquisition, exploration and development of mineral properties.We currently hold or have the right to acquire interests in a number of mineral properties in Alaska and Nevada, USA.The Company’s mineral property in Nevada (the NBP) is held by its Nevada subsidiary, Corvus Nevada, and its minerals properties in Alaska (Chisna, LMS 19 and West Pogo) are held by its Alaskan subsidiary, Raven Gold. We are in the exploration stage as our properties have not yet reached commercial production and none of our properties is beyond the preliminary exploration stage. All work presently planned by us is directed at defining mineralization and increasing understanding of the characteristics of, and economics of, that mineralization. Current Plan of Operations Our primary focus will be to leverage our exploration expertise to discover major new gold deposits.Other than with respect to our main project, the NBP, our strategy is to leverage our assets by utilizing partner funding during the high-cost, development phase of exploration to minimize shareholder financial risk while building a non-operator, gold production portfolio with significant carried interests and royalty exposure.To meet this objective, during the year ended May 31, 2013, two of Corvus’ Alaskan projects (Terra and West Pogo) were subject to option/joint venture agreements with third parties in which the joint venture partner provided 100% of the funding to reach the next major exploration milestone, with Corvus retaining royalty and carried interest positions.Subsequently, one of these joint ventures (West Pogo) was terminated as consequence of the joint venture partner failing to meet their earn-in obligations.In February, 2014, Raven Gold completed the sale of its joint venture interest in the Terra project to its joint venture partner.We are presently looking for partners to continue to advance the Company’s other Alaskan projects, although there can be no assurance that any such joint venture partners will be found or that satisfactory joint ventures can be negotiated. The Company controls a 100% interest in the NBP, which is the most advanced of our properties and has a number of high-priority, bulk tonnage and high-grade vein targets. The key milestones related to the development of the North Bullfrog into a producing mining property are listed below.The timing on the completion of these milestones is highly dependent on the results of each prior milestone, available funding and commodity prices and are not quantifiable at this time. ● Completion of positive Preliminary Economical Assessment using prevailing commodity price projections. ● Completion of additional exploration and project development studies needed for the preparation of a Prefeasibility study. ● Completion of a Prefeasibility study for the proposed mining project. ● Completion of a definitive Feasibility study to establish a reserve and a project financing plan. ● Obtain all Federal, State and local project permits required for the construction and operation of the proposed mining project. ● Complete project financing. ● Complete construction of the project. Highlights of activities during the fiscal years ended May 31, 2013 and 2014and to the date of this prospectus include: · Effective August 16, 2013, Catherine Gignac was appointed as a director of the Company. · On April 2, 2013 the Company closed a non-brokered private placement of 8,300,000 common shares at a price of $0.87 for total proceeds of $7,221,000. · On November 26, 2013, the Company closed a non-brokered private placement of 5,230,000 common shares at a price of $1.00 per share for total proceeds of $5,230,000. · NBP Exploration:The amended permit to explore at NBP was issued by the BLM in May, 2013 and drilling commenced immediately.Drilling results from both Yellowjacket and Sierra Blanca have continued to expand both high-grade vein and potentially bulk mineable resources.Assays from 2013 drilling continued to come in during December 2013 and January 2014 and additional channel sampling along road cuts was conducted in December 2013 and January 2014.The 2014 PhaseI drilling campaign started in February 2014 with focus on the Yellowjacket vein system.PhaseI is planned to consist of approximately 5000 metres of core drilling. The Company has received results from 9 Phase I drill holes in the Yellowjacket deposit. The results from these holes have defined a new parallel high-grade vein system immediately west of the Yellowjacket deposit and intersected high-grade mineralization along the northern extension of the deposit. The new drilling results continue to indicate that the Yellowjacket system is expanding. · North Bullfrog Project Infrastructure: In December 2013 the Company completed the purchase of a 430 acre fee simple parcel of land located about 30 kilometers north of the NBP area which carries with it 1,600 acre-feet of irrigation water rights within the Sarcobatus Flats water basin. Cost of the land and water was US$ 1,000,000. This water right is significant because it provides all water presently anticipated to be required under the current conceptual NBP mine plan. · North Bullfrog Project Metallurgy: The Company has completed a series of metallurgical test on the Yellowjacket deposit mineralization which have returned encouraging gold and silver recovery results. Bottle roll tests from the Yellowjacket 20 gold-silver mineralization gave an average recovery of 86% for gold and 77% for silver indicating that, like the other mineralization at the NBP, this mineralization is also amenable to simple cyanide leach processing. Initial grind size analysis test work indicated enhanced recoveries for gold and silver could be obtained from milling the rock to a relatively coarse particle size with follow-up gravity recovery followed by cyanide leaching of the tails. This initial test work has established the basis for future potential optimization metallurgical work focusing on a simple, low cost grinding circuit with gravity gold silver recovery followed by cyanide leaching of tails to obtain higher gold and silver recoveries from the higher grade Yellowjacket mineralization. Additional testing is planned. · NBP ZuZu Infill:Infill drilling on the ZuZu claim has delineated a substantial zone of near surface mineralization. · NBP Utilities: Valley Electric Association is in the process of upgrading the main power line running along the eastern margin of the project area.The NBP was considered in the design to ensure that when the upgrade is complete in 2014 the line capacity will be sufficient to supply power to the project. · NBP Resource Update:The mineralization inventory at Sierra Blanca and Yellowjacket was recalculated to incorporate all the new drilling done in 2012 and 2013.At the same time, the decision was made to change how the estimated mineral resources at the NBP were calculated.Instead of discussing the overall mineralization inventory as was done in the past, the estimated mineral resource is now limited to that part of the mineralization inventory that falls within a $1300 WhittleTM pit. · Terra Project (Alaska):Raven Gold has completed the sale of its minority interest in the Terra Project in Alaska to its joint venture partner, Terra Gold Corp. (“Terra Gold”), a subsidiary of WestMountain Gold Inc., for $ 1.8M cash and 200,000 WestMountain common shares.Proceeds from the Terra sale are intended to be used for the continued advancement of the NBP. · West Pogo Project (Alaska):A “Cooperation Agreement” has been signed with Dave Wright and Partners which allows them to market the West Pogo property together with their adjacent claims in an effort to find companies interested in exploring this area.The agreement allows Dave Wright and Partners to show the exploration data from the West Pogo claims to potential buyers but does not empower them to negotiate exploration agreements on the Raven Gold property. · LMS Project (Alaska): Work is underway to prepare an initial estimated mineral resource for LMS incorporating drill data from the work by First Star during the Raven Gold/First Star joint venture and it is anticipated that a new independent technical report on the LMS project, containing an initial estimated resource, will be issued in late 2014. · Chisna Project (Alaska): No exploration activities have been undertaken at Chisna in 2013. However, a modest exploration program is planned for 2014 to cover expenditure obligations on the property. In the fiscal year ending May 31, 2015, we intend to focus primarily on the exploration of the NBP and seek joint venture partner opportunities on our Alaskan projects.On the NBP, we plan on conducting the activities based on our current budget for exploration of the project of approximately $4.7 million,subject to the completion of the planned offering.Exploration activities have been suspended as of the end of July 2014, pending completion of the planned offering. Should it become necessary, the Company would also take steps to reduce ongoing expenditures, including a reduction of its land position at non-core properties, a reduction-in-force for certain staff and a reduction in general corporate overhead. In this plan, the Company’s focus would be on holding onto its core properties and maintaining them in good standing and keeping key personnel. The Company has, as at June 1, 2014, $2.99 million in working capital.This amount will be sufficient for the Company to complete the ongoing Phase I work program at NBP (which was completed at the end of July 2014), and fund the Company’s anticipated general and administrative costs for fiscal 2015 plus some ongoing metallurgical studies regarding the NBP, as follows: Company Cost Center Fiscal 2015 Q 1 Budget June 1- Aug 31 Fiscal 2015 Q 2 Budget Sept 1- Nov 30 Fiscal 2015 Q 3 Budget Dec 1- Feb 28 Fiscal 2015 Q4 Budget March 1- May 31 Corporate Company Administration Land & Corp Support Subtotal Project Exploration Project Labor $0 $0 $0 Drilling $0 $0 $0 Assay Costs $0 $0 $0 Project Studies Subtotal Total 21 See “Properties – North Bullfrog Project, Nevada – Proposed Activities” for a description of our proposed exploration program at NBP for fiscal 2015, subject to completion of the planned offering. All exploration expenditures are subject to change based on our liquidity position throughout the year and our determination of project priorities based on future exploration results and management’s best judgment. Results of Operations Year ended May 31, 2014 Compared to Year ended May 31, 2013 For the year ended May 31, 2014, the Company had a net loss of $11,664,974 compared to a net loss of $12,462,880 in the prior year.Included in net loss was $1,846,269 (2013 - $1,168,783) in stock-based compensation charges which is a result of a combination of granting of 1,449,654 stock options (2013 - 2,425,846 stock options) and previously granted stock options which vested during the year.The decrease in loss of $797,906 in the current year was due to a combination of factors discussed below. Consulting fees increased to $686,662 (2013 - $408,415) mainly due to stock-based compensation charges of $464,638 during the current year compared to $295,415 in the prior year.There were also an increase of $29,524 in director fees and an increase of $7,500 in consulting fees in the current period compared to the prior period. Exploration expenditures decreased to $8,151,179 (2013 - $8,390,656) mainly due to decreased exploration activities at the Alaskan properties as the Company focused on exploration activities at the NBP offset by an increased stock-based compensation charge of $63,670 (2013 - $44,904). Investor relations expenses increased to $1,224,378 (2013 - $922,188).While stock-based compensation charges of $371,459 during the current year were less than the $269,663 in the prior year, this decrease was offset by an increase of $200,394 due to a combination of increases in investor relations-related travel, advertising and marketing, and the number of personnel engaged, all of which are associated with an increased push by the Company to make investors aware of the Company’s business and the results of its ongoing activities. Professional fees increased to $486,774 (2013 - $447,733) primarily due to decreased stock-based compensation charges of $69,761 during the current compared to $87,713 in the prior period somewhat offset by an increase of $56,993 in accounting and legal fees in the current period compared to the prior period as a result of costs incurred by the Company in restructuring its US subsidiaries. Regulatory expenses increased to $118,637 (2013 - $62,368) due to additional filing and listing fees incurred in the current period. Travel expenses decreased to $138,153 (2013 - $231,472) due to less attendance at trade shows and conferences in the current period compared to the prior period. Wages and benefits increased to $1,957,900 (2013 - $1,649,711) due to a increase in stock-based compensation charges to $876,741 in the current period compared with $471,088 in the prior year and a decrease of $97,464 in wages and benefits in the current period due to a decrease in the number of employees. Other expense categories which reflected only moderate change year over year were administration expenses of $11,133 (2013 - $3,187), bad debts of $22,118 (2013 - $nil), charitable donations of $1,172 (2013 - $8,595), depreciation expenses of $25,657 (2013 - $17,757), insurance expenses of $52,914 (2013 - $50,019), office expenses of $145,625 (2013 - $169,194), property investigation recovery of $nil (2013 – $111), and rent of $95,175 (2013 - $72,815). Other items amounted to a gain of $1,452,503 compared to a gain of $43,119 in the prior period.There was a gain on sale of the Company’s interest in the Terra property of $1,840,480 in the current period compared to $nil in the comparative period of the prior year, a write-off of the Company’s interest in the West Pogo property in Alaska of $395,485 in the current period compared to a write-off of the Company’s interest in the Gerfaut property of $10,000 in the prior period, and an unrealized loss on marketable securities of $26,388 in the current period compared to $nil in the prior period.There was also an increase in foreign exchange loss of $8,016 (2013 - $802), which is the result of factors outside of the Company’s control, offset by an increase in interest income of $41,912 (2013 - $53,921) as a result of investments in cashable GICs during the current period. 22 Year ended May 31, 2013 Compared to Year ended May 31, 2012 For the year ended May 31, 2013, the Company had a net loss of $12,462,880 compared to a net loss of $6,275,956 in the prior year.The increased loss of $6,186,924 in the current year was due to a combination of factors discussed below. Consulting fees increased to $480,415 (2012 - $264,310) mainly due to stock-based compensation charges of $295,415 during the current year compared to only $98,341 in the prior year. Exploration expenditures increased to $8,390,656 (2012 - $3,933,695) mainly due to increased exploration activities at the NBP and increased stock-based compensation charges of $44,904 (2012 - $8,199). Investor relations expenses increased to $922,188 (2012 - $384,617) due to increased stock-based compensation charges of $269,663 during the current year compared to $6,996 in the prior year.The remaining increase of $274,904 was due to a combination of increases in investor relations-related travel, advertising and marketing, and the number of personnel engaged, all of which are associated with an increased push by the Company to make investors aware of the Company’s business and the results of its ongoing activities. Professional fees increased to $447,733 (2012 - $333,221) primarily due to increased stock-based compensation charges of $87,713 during the current year compared to $7,893 in the prior year.There was also an increase of $34,692 in accounting and legal fees due to an increase in activities in the current period. Rent increased to $72,815 (2012 - $59,653) due to the Company commencing monthly rental payments for office space of the Denver office in October 2011. Travel expenses increased to $231,472 (2012 - $160,412) due to attendance at more trade shows and conferences in the current year compared to the prior year.In addition, there was more travel being made by Directors and officers for directors’ meetings and property visits in order to ensure our Directors are familiar with our current mineral projects and the conditions at such projects. Wages and benefits increased to $1,649,711 (2012 - $836,130) due to an increase in personnel and the hiring of a Chief Operating Officer combined with an increase of employer’s expenses associated with the increase in wages and salaries.In addition, stock-based compensation charges increased to $471,088 in the current year from $13,364 in the prior year. Other expense categories which reflected only moderate change year over year were administration expenses of $3,187 (2012 - $7,046), charitable donations of $8,595 (2012 - $23,475), depreciation expenses of $17,757 (2012 - $14,630), insurance expenses of $50,019 (2012 - $52,904), office expenses of $169,194 (2012 - $175,895), property investigation recovery of $111 (2012 – expenditures of $11,125), and regulatory expenses of $62,368 (2012 -$56,672). Other items amounted to a gain of $43,119 compared to a gain of $37,829 in the prior year.This was mainly due to the write-off of the Company’s Gerfaut property in Quebec of $10,000 in the current year compared to $nil in the prior year.There was an increase in foreign exchange to a loss of $802 (2012 – gain of $18,162), which is the result of factors outside of the Company’s control, and an increase in interest income of $53,921 (2012 - $19,667) as a result of investment in a cashable GIC during both years. 23 Liquidity and Capital Resources We have no revenue generating operations from which we can internally generate funds.To date, our ongoing operations have been financed by the sale of our equity securities by way of private placements and the exercise of incentive stock options and share purchase warrants.We believe that we will be able to secure additional private and public placements financings in the future, although we cannot predict the size or pricing of any such financings.In addition, we can raise funds through the sale of interests in our mineral properties, although current market conditions have substantially reduced the number of potential buyers/acquirers of any such interest(s).This situation is unlikely to change until such time as we can develop a bankable feasibility study on one of our projects. When acquiring an interest in mineral properties through purchase or option we will sometimes issue Common Shares to the vendor or optionee of the property as partial or full consideration for the property interest in order to conserve our cash. We reported cash and cash equivalents of $3,227,970 as at May 31, 2014 compared to $7,867,270 as at May 31, 2013.The change in cash position was the net result of $1,195,596 used in capitalized acquisition costs, on property and equipment, and for a reclamation deposit, $10,690,510 used for operating activities, $1,976,580 received from sale of exploration and evaluation costs and $5,237,988 received from the private placement and exercise of stock options during the current year. As at May 31, 2014, we had working capital of $2,986,574 compared to working capital of $7,991,552 as at May 31, 2013.We expect that we will operate at a loss for the foreseeable future and believe the current cash and cash equivalents will be sufficient for us to maintain our currently held properties, and fund our currently anticipated general and administrative costs, for the balance of the year ending May 31, 2015.Our current anticipated operating expenses (not including the planned Phase II exploration program to be funded by the proposed offering) are $3,200,000 until May 31, 2015.Our anticipated burn rate averages approximately $341,666 for June to August, 2014, where approximately $241,666 is for administrative purposes and approximately $100,000 is for planned exploration expenditures related to the completion of the ongoing Phase I exploration program at the NBP.From September 2014 to May 2015, the monthly burn rate averages approximately $241,666, all of which is for administrative purposes, including land holding costs for our currently held mineral properties.In addition to the planned offering, we anticipate that we will pursue additional public or private equity financings in late 2014 to raise additional funds for additional exploration at the NBP.In any event, the Company will be required to raise additional funds, again through public or private equity financings, prior to the end of May 2015 in order to continue in business.Should such financing not be available in that time-frame, we will be required to reduce its activities and will not be able to carry out all of its presently planned exploration and development activities at the NBP on its currently anticipated scheduling. Other than the proposed offering, we currently have no further funding commitments or arrangements for additional financing at this time (other than the potential exercise of options) and there is no assurance that we will be able to obtain additional financing on acceptable terms, if at all.There is significant uncertainty that we will be able to secure any additional financing in the current equity markets.The quantity of funds to be raised and the terms of any proposed equity financing that may be undertaken will be negotiated by management as opportunities to raise funds arise.Specific plans related to the use of proceeds will be devised once the proposed offering has been completed and management knows what funds will be available for these purposes. We have no exposure to any asset-backed commercial paper.Other than cash held by its subsidiaries for their immediate operating needs in Alaska and Nevada, all of our cash reserves are on deposit with a major Canadian chartered bank.We do not believe that the credit, liquidity or market risks with respect thereto have increased as a result of the current market conditions.However, in order to achieve greater security for the preservation of its capital, we have, of necessity, been required to accept lower rates of interest, which has also lowered its potential interest income. The following table discloses our contractual obligations for mineral claim payments, mineral property lease and option payments and committed operating lease obligations.We do not have any long-term debt or loan obligations.Under the terms of certain option agreements and mineral property leases, we are required to make certain scheduled acquisition payments, incur certain levels of expenditures, and make lease and/or advance royalty payments as summarized in the table below in order to maintain and preserve our interests in the related mineral properties.If we are unable or unwilling to make any such payments or incur such expenditures, we would lose or forfeit its rights to acquire or hold the related mineral properties.However, such payments are optional, and we can choose not to make such payments. 24 Payments Due by Period(4) Contractual Obligations Total Prior to May 31, 2015 (9 months) June 1, 2015 to May 31, 2017 (24 months) June 1, 2017 to May 31, 2020 (36 months) June 1, 2020 to May 31, 2023 (36 months Mineral Property Leases/Options(1)(2)(3)(5) $ Operating Lease Obligations(5) $ Total Contractual Obligations $ Notes: 1. Does not include required work expenditures, as it is assumed that the required expenditure level is significantly below the work which will actually be carried out by the Company. 2. Does not include potential royalties that may be payable (including annual minimum royalty payments based on future prices and actual royalties paid) or any potential royalty buyouts or buydowns. 3. Payments of ITH shares assume fair value of $0.49 (closing price on May 31, 2014). 4. Assumes CAD and USD at par. 5. Assumes that the Company will renew all leases at the end of the original lease term. Off-balance sheet arrangements There are no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material investors Subsequent events We have evaluated subsequent events through August 7, 2014, the date the consolidated financial statements became available to be issued.There were no subsequent events since May 31, 2014. Outstanding share data At May 31, 2014 we had 70,415,028 issued and outstanding Common Shares and 6,175,234 outstanding stock options at a weighted average exercise price of $0.8351. Critical Accounting Policies Basis of presentation The Company’s consolidated financial statements are presented in Canadian dollars and have been prepared in accordance with U. S. generally accepted accounting principles (“US GAAP”).In prior years, the Company had prepared its financial statements under International Financial Reporting Standards (“IFRS”) for reporting as permitted by security regulators in Canada.The transition to US GAAP was made retrospectively for all periods from the Company’s inception. Basis of consolidation The Company’s consolidated financial statements include the accounts of Corvus and its wholly-owned subsidiaries Corvus USA, Corvus Nevada, Raven Gold and SoN (collectively, the “Group”).All intercompany transactions and balances were eliminated upon consolidation. Significant judgments, estimates and assumptions The preparation of the Company’s financial statements in accordance with US GAAP requires management to make certain estimates, judgments and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and reported 25 amounts of expenses during the reporting year.Actual outcomes could differ from these estimates.The Company’s financial statements include estimates which, by their nature, are uncertain.The impacts of such estimates are pervasive throughout the financial statements, and may require accounting adjustments based on future occurrences.Revisions to accounting estimates are recognized in the year in which the estimate is revised and future periods if the revision affects both current and future years.These estimates are based on historical experience, current and future economic conditions and other factors, including expectations of future events that are believed to be reasonable under the circumstances. Significant estimates Significant assumptions about the future and other sources of estimation uncertainty that management has made at the end of the reporting year, that could result in a material adjustment to the carrying amounts of assets and liabilities, in the event that actual results differ from assumptions made, relate to, but are not limited to, the carrying value and the recoverability of the capitalized acquisition costs included in the Balance Sheet, the assumptions used to determine the fair value of Stock-based compensation in the Statement of Operations and Comprehensive Loss, and the estimated amounts of reclamation and environmental obligations. Significant judgments Critical accounting judgments are accounting policies that have been identified as being complex or involving subjective judgments or assessments.The Company made the following critical accounting judgments: · The determination of deferred tax assets and liabilities recorded in the Balance Sheet. · The analysis of resource calculations, drill results, laboratory work, etc., which can impact the Company’s assessment of impairments, and provisions, if any, for environmental rehabilitation and restorations. · The determination of functional currency.In accordance with FAS 52 “Foreign Currency Translation”, management determined that the functional currency of Corvus Nevada, Raven Gold, Corvus USA and SoN is US dollars and for all other entities within the Group, the functional currency is Canadian dollars, as these are the currencies of the primary economic environment in which the companies operate. Cash and cash equivalents Cash equivalents include highly liquid investments in term deposits that are readily convertible to known amounts of cash with original maturities of three months or less, and term deposits with original term of maturities greater than three months but are cashable after 30 days with no penalties, and are subject to an insignificant risk of change in value. Marketable securities Marketable securities held in companies with an active market are classified as held-for-trading securities. Held-for-trading securities are recorded at fair value in the financial statements with unrealized gains and losses recorded in the Statement of Operations and Comprehensive Income (Loss). Foreign currency translation The presentation currency of the Company is the Canadian dollar. The functional currency of each of the parent company and its subsidiaries is measured using the currency of the primary economic environment in which that entity operates.The functional currency of Corvus Nevada, Raven Gold, Corvus USA and SoN is US dollars, and for the Company the functional currency is Canadian dollars. Transactions and balances Foreign currency transactions are translated into the functional currency using the exchange rates prevailing at the date of the transaction.Foreign currency monetary items are translated at the year-end exchange rate.Non-monetary items measured at historical cost continue to be carried at the exchange rate at the date of the transaction.Non-monetary items measured at fair value are reported at the exchange rate at the date when fair values were determined. Exchange differences arising on the translation of monetary items or on settlement of monetary items are recognized in profit or loss in the Statement of Operations and Comprehensive Income (Loss) in the year in which they arise. Exchange differences arising on the translation of non-monetary items are recognized in other comprehensive income (loss) in the Statement of Operations and Comprehensive Income (Loss) to the extent that gains and losses arising on those non-monetary items are also recognized in other comprehensive income (loss).Where the nonmonetary gain or loss is recognized in profit or loss, the exchange component is also recognized in profit or loss. 26 Parent and Subsidiary Companies The financial results and position of foreign operations whose functional currency is different from the presentation currency are translated as follows: · Assets and liabilities are translated at year-end exchange rates prevailing at that reporting date; and · Income and expenses are translated at monthly average exchange rates during the year. Exchange differences arising on translation of foreign operations are transferred directly to the Group’s exchange difference on translating foreign operations on the Statement of Operations and Comprehensive Income (Loss) and are reported as a separate component of shareholders’ equity titled “Cumulative Translation Differences”.These differences are recognized in the profit or loss in the year in which the operation is disposed of. Property and equipment Recognition and measurement On initial recognition, property and equipment are valued at cost, being the purchase price and directly attributable costs of acquisition or construction required to bring the asset to the location and condition necessary to be capable of operating in the manner intended by the Company, including appropriate borrowing costs and the estimated present value of any future unavoidable costs of dismantling and removing items. Property and equipment is subsequently measured at cost less accumulated depreciation, less any accumulated impairment losses, with the exception of land which is not depreciated. When parts of an item of property and equipment have different useful lives, they are accounted for as separate items (major components) of property and equipment. Subsequent costs The cost of replacing part of an item of property and equipment is recognized in the carrying amount of the item if it is probable that the future economic benefit embodied within the part will flow to the Company and its cost can be measured reliably.The carrying amount of the replaced part is derecognized.The costs of the day-to-day servicing of property and equipment are recognized in profit or loss as incurred. Major maintenance and repairs Subsequent costs are included in the asset’s carrying amount or recognized as a separate asset, as appropriate, only when it is probable that future economic benefits associated with the item will flow to the Company and the cost of the item can be measured reliably.All other repairs and maintenance are charged to the profit or loss during the financial year in which they are incurred. Gains and losses Gains and losses on disposal of an item of property and equipment are determined by comparing the proceeds from disposal with the carrying amount, and are recognized net within other items in profit or loss. Depreciation Depreciation is recognized in profit or loss on a declining-balance basis at the following annual rates: Computer equipment
